USCA11 Case: 21-13424      Date Filed: 11/01/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13424
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
PAUL BERKINS MOISE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 3:19-cr-00020-MMH-JRK-1
                   ____________________
USCA11 Case: 21-13424          Date Filed: 11/01/2022      Page: 2 of 8




2                       Opinion of the Court                   21-13424


Before WILSON, ROSENBAUM, and BRANCH, Circuit Judges.
PER CURIAM:
       After a jury trial, Paul Moise was convicted of numerous
counts of filing false tax returns. See 26 U.S.C. § 7206(1), (2). On
appeal, he challenges his convictions on the basis that the prosecu-
tor made an improper remark during rebuttal closing. We agree
that the prosecutor made an improper remark. But as we explain
below, we cannot say that the prosecutor’s single improper re-
mark, in the context of the eight-day trial as a whole, caused Moise
substantial prejudice. We therefore affirm Moise’s conviction.
                                   I.
        Moise owned and operated two tax-return-preparation com-
panies. The evidence at trial showed that he included false infor-
mation on his clients’ tax returns without their knowledge, such as
deductions for expenses not actually incurred, to minimize their
tax liability. He also filed individual tax returns falsely reporting his
own income and expenses.
      Near the end of the eight-day trial, during closing argu-
ments, Moise’s counsel pointed out that, before criminal charges
were brought, the Department of Justice had told the investigating
Internal Revenue Service agents to revise their calculations about
Moise’s income and expenses using a more conservative method-
ology. Defense counsel suggested that, because the agents’ initial
USCA11 Case: 21-13424         Date Filed: 11/01/2022     Page: 3 of 8




21-13424                Opinion of the Court                         3

“work was so bad,” neither the revised calculations offered at trial
nor the agents’ testimony could be trusted.
       In rebuttal, the prosecutor stated that the IRS’s initial calcu-
lations have “nothing to do with this case.” To illustrate the point,
the prosecutor continued,
       And I don’t want to seem flip, but some of you may
       have seen it. I think it’s a South Park episode. And
       there’s a character on there who is -- plays kind of a
       shyster attorney. And there’s a scene where he’s giv-
       ing his closing, and he puts up a picture of a Wookie
       from Star Wars. And he said: That’s a Wookie. What
       does that have to do with this case? Nothing. That
       doesn’t make any sense. This case doesn’t make any
       sense.
       Defense counsel objected and, at sidebar, argued that the
prosecutor had implied he was a “shyster lawyer,” which the pros-
ecutor disputed. The district court instructed the jury to disregard
“those last couple of statements about the South Park episode,” and
defense counsel did not request further relief. The prosecutor then
continued with his argument that defense counsel was trying to
distract the jury with irrelevant matters. The court also reminded
the jury three times throughout the proceedings that statements
made by attorneys are not evidence. Ultimately, the jury reached
a guilty verdict on seventeen counts, but was unable to reach a ver-
dict on the remaining six.
USCA11 Case: 21-13424           Date Filed: 11/01/2022     Page: 4 of 8




4                        Opinion of the Court                 21-13424

       On appeal, Moise argues that the prosecutor’s “shyster at-
torney” comment denied him a fair trial because it poisoned the
jury’s mind against him and discredited his attorney. He does not
otherwise challenge his convictions or sentence.
                                    II.
        We ordinarily review a claim of prosecutorial misconduct
de novo because it presents a mixed question of law and fact.
United States v. Eckhardt, 466 F.3d 938, 947 (11th Cir. 2006). Here,
though, while Moise objected to the challenged comment, he did
not seek further relief, such as a mistrial, after the court sustained
the objection and instructed the jury to disregard the comment.
See United States v. Mosquera, 886 F.3d 1032, 1046 (11th Cir. 2018)
(where defense counsel “did not seek any further relief” after the
court sustained a defense objection, “any claimed failure by the
trial court is reviewable only for plain error”); see also United States
v. Marquardt, 695 F.2d 1300, 1304–05 (11th Cir. 1983). Because
Moise did not suggest that the curative instruction was insufficient
to cure any prejudice stemming from the comment, his current de-
mand for a new trial was not fairly presented to the district court,
so plain-error review applies. 1




1 Moise seems to acknowledge as much in his reply brief.
USCA11 Case: 21-13424         Date Filed: 11/01/2022     Page: 5 of 8




21-13424                Opinion of the Court                         5

                                 III.
       In any case, Moise is not entitled to relief under either stand-
ard of review because the isolated comment did not prejudice his
substantial rights.
        “Prosecutorial misconduct requires a new trial only if we
find the remarks (1) were improper and (2) prejudiced the defend-
ant[’s] substantive rights.” United States v. Frank, 599 F.3d 1221,
1237 (11th Cir. 2010) (quotation marks omitted). “A defendant’s
substantial rights are prejudicially affected when a reasonable prob-
ability arises that, but for the remarks, the outcome of the trial
would have been different.” Eckhardt, 466 F.3d at 947.
        In evaluating whether a defendant’s substantial rights have
been affected, we consider the misconduct “in the context of the
entire trial, along with any curative instruction.” United States v.
Lopez, 590 F.3d 1238, 1256 (11th Cir. 2009); see United States v.
Young, 470 U.S. 1, 11 (1985) (“[A] criminal conviction is not to be
lightly overturned on the basis of a prosecutor’s comments stand-
ing alone, for the statements or conduct must be viewed in con-
text.”). “Reversal on the basis of prosecutorial misconduct requires
that the misconduct be so pronounced and persistent that it perme-
ates the entire atmosphere of the trial.” United States v. Weinstein,
762 F.2d 1522, 1542 (11th Cir. 1985) (quotation marks omitted).
Moreover, “[i]f the district court takes a curative measure, we will
reverse only if the evidence is so prejudicial as to be incurable by
that measure.” Lopez, 590 F.3d at 1256. That’s because “[w]e
USCA11 Case: 21-13424           Date Filed: 11/01/2022       Page: 6 of 8




6                        Opinion of the Court                    21-13424

presume that the jury followed the district court’s curative instruc-
tions.” Id.
       The parties agree to that the prosecutor’s “shyster” remark
could have been perceived as an attack on the credibility or integ-
rity of Moise’s counsel. We also agree that the remark was im-
proper on that basis. See Young, 570 U.S. at 9 (attorneys “must not
be permitted to make unfounded and inflammatory attacks on the
opposing advocate”); United States v. McLain, 823 F.2d 1457, 1462
(11th Cir. 1987) (“[t]o discredit defense counsel in front of the jury
is improper”), overruled on other grounds as stated in United
States v. Watson, 866 F.2d 381, 385 n.3 (11th Cir. 1989).
        Nevertheless, we see nothing in the record to suggest that
Moise was prejudiced by the “shyster” comment. It was a single,
isolated remark in an eight-day trial, and we cannot say it perme-
ated the entire trial. See Weinstein, 762 F.2d at 1542. It also came
in rebuttal during otherwise proper argument that defense coun-
sel’s contentions about the IRS’s initial calculations were not di-
rectly relevant to Moise’s guilt or innocence. So despite the pejo-
rative nature of the word “shyster,” the jury would have under-
stood the prosecutor’s remark as a narrow response concerning the
initial calculations, not as a general attack on defense counsel’s
character. 2 Cf. United States v. Stefan, 784 F.2d 1093, 1100 (11th


2 The jury also heard testimony directly from Moise, which minimizes the
possibility it would use defense counsel as a proxy for Moise when assessing
the evidence.
USCA11 Case: 21-13424         Date Filed: 11/01/2022    Page: 7 of 8




21-13424               Opinion of the Court                         7

Cir. 1986) (“[T]he harm inflicted by the prosecutor’s improper re-
marks [in rebuttal] was lessened by the jury’s understanding that
the prosecutor’s remarks were an invited response.”).
        Moreover, the district court promptly gave a curative in-
struction for the jury to disregard the “statements about the South
Park episode,” including the “shyster” remark, and it gave several
instructions that the jury must decide the case based on the evi-
dence, not statements from the attorneys. We presume that the
jury followed these instructions. See Lopez, 590 F.3d at 1256. And
there is nothing in the record here to overcome that “rock solid”
presumption. See In re Price, 964 F.3d 1045, 1049 (11th Cir. 2020)
(“The presumption that [juries follow their instructions] is rock
solid law enshrined in a host of decisions of the Supreme Court and
this Court.”). Indeed, that the jury did not convict on multiple
counts indicates that it was able to follow the court’s instructions
and make judgments based solely on the evidence. See United
States v. Drum, 733 F.2d 1503, 1509 (11th Cir. 1984) (stating that a
defendant’s conviction on one of two counts charged was “telling
proof that he was not prejudiced by the prosecutor’s remark”), ab-
rogated on other grounds by Dowling v. United States, 473 U.S.
207 (1985).
                                 IV.
        For these reasons, we cannot say that the prosecutor’s single
improper remark, in the context of the entire trial, had a prejudicial
effect on Moise’s substantial rights. We affirm Moise’s convictions.
USCA11 Case: 21-13424   Date Filed: 11/01/2022   Page: 8 of 8




8                 Opinion of the Court              21-13424

     AFFIRMED.